DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/19/2021
Claims 1 and 9 have been amended
Claims 1, 6-9, 14 and 15 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 6-9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2012/0305577) in view of Hammi (US 2014/0076907) in view of Tashiro (JP 2004/0191587).

Claim 1, 8: Dunn discloses a soft top insert, comprising:

a spout 18 comprising:
a lower end;
a top portion ; and
a middle portion; 
a base 28 comprising (as best understood by the Examiner) an upper end, a lower base end 
wherein an upper end of the base is attached at and surrounds a lower end of the spout (annotated fig. below).


    PNG
    media_image1.png
    328
    556
    media_image1.png
    Greyscale




a second section having a second durometer less than the first durometer of the first section (bottom of 102) ([0025],[0027]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Dunn to include the multi-material of Hammi in order to maintain the integrity of the spout after multiple uses as well as preventing choking of the user [0021].

Dunn-Hammi discloses a multi-section spout and base combination but does not teach multiple materials. Tashiro teaches nipple assembly having three sections of materials with multiple hardness’s;

wherein an upper end of the base is attached to a lower end of the spout ([0024-0026] also fig. 1, 2 and 9);

wherein the upper end of the base is capable of being attached to the lower end of the spout via a compression molding process ([0036]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Dunn-Hammi to include the multi-material nipple of Tashiro in order to accommodate usage by the consumer while maintaining uniformity of the product. 

It is noted that section 104 is capable of having a hardness ranging from 50-80. Base section 102 is also capable of having a hardness ranging from 50-80. With section 104 being 70 and 102 being 50, the limitation of the claim regarding the middle section being “harder” than the connecting sections is met. 

6, 14: Dunn-Hammi-Tashiro discloses the soft top insert of claim 1, wherein the spout 100 is comprised substantially of the first section which has a higher durometer than the second section, which comprises all of the base (Hammi; [0024-0026]; fig. 2). 

It is noted that the durometers of the three sections have the option to be different or the same or a combination thereof. Therefore sections 104 and 102 can potentially have the same specifics while also being the majority of the spout.

7: Dunn-Hammi-Tashiro discloses the soft top insert of claim 1, wherein the spout 100 includes the first material on an upper end 103, which is away from the lower end 101 that is attached to the upper end of the base; the spout upper end comprised of the first material, and the spout lower end and the base comprised of the second material (Hammi; [0025-0026]).

9: Dunn discloses a bottle, comprising:

a container for holding fluid [0013-0014]; and

a lid 12 for sealingly attaching to the container to contain fluid therein; and including a spout 600 comprising:

a spout 18 comprising:
a lower end;
a top portion ; and
a middle portion; 
a base 28 comprising (as best understood by the Examiner) an upper end, a lower base end 
wherein an upper end of the base is attached to a lower end of the spout (annotated fig. below).


    PNG
    media_image2.png
    328
    556
    media_image2.png
    Greyscale


Dunn fails to disclose multiple materials of the spout having first and second durometers. Hammi teaches wherein at least the middle portion is composed of a first material having a first durometer to prevent the spout from being torn from the bite of a child user; and 

a second section having a second durometer less than the first durometer of the first section (bottom of 102) ([0025],[0027]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Dunn to include the multi-material of Hammi in order to maintain the integrity of the spout after multiple uses as well as preventing choking of the user [0021].

Dunn-Hammi discloses a multi-section spout and base combination but does not teach multiple materials. Tashiro teaches nipple assembly having three sections of materials with multiple hardness’s;

wherein an upper end of the base is attached to a lower end of the spout ([0024-0026] also fig. 1, 2 and 9);

([0036]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Dunn-Hammi to include the multi-material nipple of Tashiro in order to accommodate usage by the consumer while maintaining uniformity of the product. 

It is noted that section 104 is capable of having a hardness ranging from 50-80. Base section 102 is also capable of having a hardness ranging from 50-80. With section 104 being 70 and 102 being 50, the limitation of the claim regarding the middle section being “harder” than the connecting sections is met. 

15: Dunn-Hammi-Tashiro discloses the bottle of claim 9, wherein the spout includes multiple materials having differing durometers, the highest durometer material 103 being furthest away from the base (Hammi; [0024-0027]).

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant’s amendments to the claim include the base overlapping a portion of the spout. As seen in the annotated figure of Dunn for claims 1 and 9, portions of the base are seen aligning and overlapping portions of the lower end of the spout. Hammi and Tashiro are believed to teach the remaining limitations of the claims. Applicant has failed to claim a multi-piece spout in addition to at what durometer biting is prevented. All that is required is the differing of the durometers. It is unclear how the base overlaps the spout as claimed since this feature has not been supported by the disclosure. The rejection is respectfully maintained. 
Applicant is advised (if possible) to provide language relating to the sections of the spout and the band and its positon on the spout.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735